 Case 19-20122       Doc 31     Filed 04/24/20       Entered 04/24/20 10:50:54    Page 1 of 7



                    UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                              HARTFORD DIVISION
_______________________________________
IN RE:                                    :   CASE NO.: 19-20122 (JJT)
                                          :
ANANDKUMAR B. SHAH and                    :   CHAPTER 7
KRISHNABEN SHAH                           :
                                          :
                  Debtors.                :
_______________________________________ :
ANTHONY S. NOVAK, CHAPTER 7               :   ADV. PRO NO.:
TRUSTEE FOR THE ESTATE OF                 :
ANANDKUMAR B. SHAH and                    :
KRISHNABEN SHAH                           :
                                          :
                  Plaintiff,              :
       v.                                 :
                                          :
ASHOK SHAH                                :   APRIL 24, 2020
                                          :
                  Defendant.              :
_______________________________________   :

         COMPLAINT TO AVOID TRANSFER PURSUANT TO 11 U.S.C. §547,
        RECOVER PROPERTY TRANSFERRED PURSUANT TO 11 U.SC. §550
            AND DISALLOW CLAIMS PURSUANT TO 11 U.S.C. §550

                                           Background

       1.      On January 30, 2019 (the “Petition Date”), a Chapter 7 Voluntary Petition was

filed in the United States Bankruptcy Court by the debtors, Anandkumar B. Shah and Krishnaben

Shah (the “Debtors”).

       2.      The plaintiff, Anthony S. Novak is the duly appointed Chapter 7 Trustee (the

“Trustee” or the “Plaintiff”) of the Debtors’ Estate.

       3.      The defendant, Ashok Shah (the “Defendant”) is an individual who resides at 326

Worthington Circle, Spartanburg, SC 29303.




                                                 1
 Case 19-20122         Doc 31    Filed 04/24/20        Entered 04/24/20 10:50:54      Page 2 of 7



                                             Nature of Case

          4.     This Complaint seeks to avoid and recover from Defendant, or from any other

person or entity for whose benefit the transfer was made, all preferential transfers of property

made for or on account of an antecedent debt and to or for the benefit of the Defendant by the

Debtors during the ninety-day (90) period prior to the filing of the Debtors’ bankruptcy petition

pursuant to 11 U.S.C. §§547 and 550. To the extent that Defendant has filed a proof of claim or

has a claim listed on the Debtors’ schedules as undisputed, liquidated, and not contingent, or has

otherwise requested payment from the Debtors or the Debtors’ Chapter 7 Estate (collectively, the

“Claims”), this Complaint is not intended to be, nor should it be construed as, a waiver of

Plaintiff's or the Debtors’ right to object to such Claims for any reason including, but not limited

to, 11 U.S.C. §502 (a) through (g) (“§502”) and such rights are expressly reserved.

Notwithstanding this reservation of rights, certain relief pursuant to §502 may be sought by

Plaintiff herein as further stated below.

                                              Jurisdiction

          5.     This Court has subject matter jurisdiction over this adversary proceeding pursuant

to 28 U.S.C. §§157 and 1334(b). This adversary proceeding is a "core" proceeding to be heard

and determined by the Bankruptcy Court pursuant to 28 U.S.C. §157(b)(2). Venue is proper in

the District of Connecticut pursuant to 28 U.S.C. §§1391 and 1409.

                                            Claims for Relief

                                          Count One
                       (Avoidance of Preference Transfer -11 U.S.C. §547)

          1-5.   Paragraphs 1-5 of this Complaint are repeated and re-alleged as if fully set forth

herein.




                                                   2
 Case 19-20122        Doc 31     Filed 04/24/20       Entered 04/24/20 10:50:54       Page 3 of 7



       6.      On or within ninety (90) days before the Petition Date, that is between November

1, 2018 and January 30, 2019 (the "Preference Period"), the Debtors continued to operate their

business affairs, including the transfer of property, either by checks, cashier checks, wire

transfers, direct deposit or otherwise to certain entities, including Defendant.

       7.      By this Complaint, the Plaintiff is seeking to avoid the transfer of an interest of

the Debtors’ property made by the Debtors to Defendant within the Preference Period, net of new

value the Plaintiff believes was extended by the Defendant to or for the benefit of the Debtors

within the Preference Period.

       8.      Plaintiff has determined that the Debtors made net transfer to Defendant during

the Preference Period in an amount not less than $10,644.00 (the “Transfer”). Attached hereto as

“Exhibit A” is the known transfer that Plaintiff seeks to avoid and recover in this Complaint, net

of amounts the Trustee believes to be new value.

       9.      During the course of this proceeding, Plaintiff may learn (through discovery or

otherwise) of additional transfers made to Defendant during the Preference Period. It is

Plaintiff’s intention to avoid and recover all transfers made by the Debtor of an interest of the

Debtor in property and to or for the benefit of Defendant or any other transferee. Plaintiff

reserves its right to amend this original Complaint to include: (i) further information regarding

the Transfers, (ii) additional Transfers, (iii) modifications of and/or revision to Defendant’s

name, (iv) additional defendants, and/or (v) additional causes of action (e.g., but not exclusively,

11 U.S.C. §542, §544, §545, §548 and §549) (collectively, the “Amendments”), that may

become known to Plaintiff at any time during this adversary proceeding, through formal

discovery or otherwise, and for the Amendments to relate back to this original Complaint.




                                                  3
 Case 19-20122        Doc 31     Filed 04/24/20       Entered 04/24/20 10:50:54       Page 4 of 7



       10.     Defendant was a creditor of the Debtors at the time of the Transfer within the

meaning of 11 U.S.C. §101(10)(A).

       11.     At the time of the Transfer, Defendant had a right to payment on account of an

obligation owed to him by the Debtors.

       12.     The Transfer was to or for the benefit of a creditor within the meaning of 11

U.S.C. §547(b)(1) because the Transfer either reduced or fully satisfied a debt then owed by the

Debtors to Defendant.

       13.     The Transfer was for, or on account of, antecedent debt owed by the Debtors

before the Transfer was made.

       14.     The Debtors were insolvent at all times during the ninety (90) days prior to the

Petition Date. Plaintiff is entitled to the presumption of insolvency for the Transfer made during

the Preference Period pursuant to 11 U.S.C. §547(f).

       15.     As a result of the Transfer, Defendant received more than he would have received

if: (i) the Debtors’ case were a case under Chapter 7 of the Bankruptcy Code; (ii) the Transfer

had not been made; and (iii) Defendant received payment of his debt under the provisions of the

Bankruptcy Code.

       16.     As evidenced by the Debtors’ schedules filed in the underlying bankruptcy case as

well as the proofs of claim that have been received to date, the Debtors’ liabilities exceed their

assets to the point that unsecured creditors will not receive a full payout of their claims from the

Debtors’ bankruptcy Estate.

       17.     In accordance with the foregoing, the Transfer is avoidable pursuant to 11 U.S.C.

§547(b).




                                                  4
 Case 19-20122         Doc 31     Filed 04/24/20       Entered 04/24/20 10:50:54       Page 5 of 7



                                          Count Two
                         (Recovery of Avoided Transfer -11 U.S.C. §550)

          1-17. Paragraphs 1-17 of this Complaint are repeated and re-alleged as if fully set forth

herein.


          18.    Plaintiff is entitled to avoid the Transfer pursuant to 11 U.S.C. §547(b).


          19.    Defendant was the initial transferee of the Transfer.

          20.    Pursuant to 11 U.S.C. §550(a), Plaintiff is entitled to recover from Defendant the

Transfer, plus interest thereon to the date of payment and the costs of this action.

                                           Count Three
                     (Disallowance of all Claims -11 U.S.C. §§502(d) and (j))

          1-20. Paragraphs 1-20 of this Complaint are repeated and re-alleged as if fully set forth

herein.


          21.    Defendant is an entity from which property is recoverable under 11 U.S.C. §550.

          22.    Defendant is a transferee of the Transfer avoidable under 11 U.S.C. §547.

          23.    Defendant has not paid the amount of the Transfer, or turned over such property,

for which Defendant is liable under 11 U.S.C. §550.

          24.    Pursuant to 11 U.S.C. §502(d), any and all Claims of Defendant and/or his

assignee, against the Debtors’ Chapter 7 Estate or Plaintiff must be disallowed until such time as

Defendant pays to Plaintiff an amount equal to the aggregate amount of the Transfer, plus

interest thereon and costs.




                                                   5
 Case 19-20122         Doc 31     Filed 04/24/20       Entered 04/24/20 10:50:54       Page 6 of 7



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that this Court grant him the following relief against

Defendant:

        1.       As to Counts One through Three, that the Court enter a judgment against

Defendant;

        2.       That the Transfer avoidable under 11 U.S.C. §547 in the amount of $10,644.00 be

avoided;

        3.       That the Transfer, to the extent that it is avoided pursuant to 11 U.S.C. §547, be

recovered by Plaintiff pursuant to 11 U.S.C. §550;

        4.       Disallowing, in accordance with 11 U.S.C. §502(d), any Claims held by

Defendant and/or his assignee until Defendant satisfies the judgment;

        5.       Awarding pre-judgment interest at the maximum legal rate running from the date

of the Transfer to the date of judgment herein;

        6.       Awarding post judgment interest at the maximum legal rate running from the date

of judgment herein until the date the judgment is paid in full, plus costs;

        7.       Requiring Defendant to pay forthwith the judgment amount awarded in favor of

Plaintiff; and

        8.       Granting Plaintiff such other and further relief as the Court deems just and proper.




                                                   6
Case 19-20122   Doc 31   Filed 04/24/20       Entered 04/24/20 10:50:54   Page 7 of 7




                                    ANTHONY S. NOVAK, CHAPTER 7
                                    TRUSTEE FOR THE ESTATE OF
                                    ANANDKUMAR B. SHAH and
                                    KRISHNABEN SHAH


                              By:   /s/ Jeffrey Hellman
                                    Jeffrey Hellman (ct04102)
                                    Law Offices of Jeffrey Hellman, LLC
                                    195 Church Street, 10th Floor
                                    New Haven, CT 06510
                                    Tel.: 203.691.8762
                                    jeff@jeffhellmanlaw.com




                                          7
